Citation Nr: 1106244	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-03 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 
1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, in which the RO, in pertinent part, 
found that new and material evidence had not been submitted 
sufficient to reopen a claim for service connection for 
degenerative disc disease of the lumbar spine.  

In June 2009, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO (Travel Board hearing).  A 
transcript of that hearing is of record.  

In September 2009, the Board found that new and material evidence 
had been submitted sufficient to reopen the claim for service 
connection for a lumbar spine disorder.  The reopened claim for 
service connection was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, the claims file reflects that further action on 
the claim on appeal is warranted, even though such action will, 
regrettably, further delay an appellate decision in this appeal.

As an initial matter, when service treatment records are missing, 
VA has a heightened duty to assist the Veteran in developing his 
claim.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

VA will provide a medical examination or obtain a medical opinion 
if the evidence indicates the existence of a current disability 
or persistent or recurrent symptoms of a disability that may be 
associated with an event, injury, or disease in service, but the 
record does not contain sufficient medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2010); 38 
C.F.R. § 3.159(c)(4)(i) (2010); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The threshold for determining whether the 
evidence "indicates" that there "may" be a nexus between a 
current disability and an in-service event, injury, or disease is 
a low one.  McLendon, 20 Vet. App. at 83.

The Veteran contends that he has a current lumbar spine disorder 
related to service.  Specifically, he alleges that he injured his 
low back during an accident in service when his jeep flipped.  
While his service treatment records have not been associated with 
the claims file, the Veteran is competent to describe his in-
service injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 
93 (1991).  In addition, post-service records of VA and private 
treatment reflect complaints regarding and treatment for back 
pain.  During VA treatment in May 2006, the Veteran gave a 
history of chronic back and hip pain, since a pelvic fracture in 
1991, when he was crushed between a van and a truck.  He added 
that he also had back pain prior to this accident, ever since he 
flipped a jeep in the Army.  During treatment in April 2009, the 
Veteran's private physician, Dr. R.B., noted that the Veteran had 
a chronic back injury after he flipped a jeep in 1966.  Dr. R.B. 
commented that he later developed a degenerative disk at L5-S1 
and that he had a small paracentral disk protrusion with changes 
at L3 and S1 which was documented by an October 1998 MRI report.  
He stated that the Veteran continued to have back pain with 
radiation down the right leg, and commented that he should be 
compensated for injuries he suffered in the military, including 
chronic back pain.  

The Board finds that the April 2009 record of treatment from Dr. 
R.B. suggests that the Veteran's current lumbar spine disorder is 
related to service; however, Dr. R.B. did not provide a rationale 
for this opinion nor did he consider or address the Veteran's 
history of a pelvic fracture in 1991, as described during VA 
treatment in May 2006.  The Board notes that, during the June 
2009 hearing, the Veteran denied any automobile accidents or 
other injuries to his back; however, he did acknowledge an injury 
to his hip.  Given the above-described evidence, and in light of 
the heightened duty to assist in this case, the Board finds that 
a VA examination and medical opinion as to the relationship, if 
any, between any current lumbar spine disorder and service, based 
on full consideration of the Veteran's documented medical history 
and assertions, and supported by stated rationale, is needed to 
resolve the claim on appeal.  See 38 U.S.C.A. § 5103A.

The Board notes that there is no objective evidence showing that 
the Veteran sustained an injury to his back in a jeep accident 
during service.  Although the RO attempted to obtain the 
Veteran's service treatment records from the National Personnel 
Records Center (NPRC), in May 2001, the NPRC responded that the 
record needed to respond had been charged out to file and that 
extensive searches had failed to locate it.  In May 2007, the RO 
asked the NPRC to conduct another search.  In a July 2007 
response, the NPRC indicated that it had conducted an extensive 
and thorough search of its holdings, but was unable to locate the 
records.  The NPRC concluded that the records either did not 
exist or that they were not located at the NPRC.  In March 2008, 
the RO made a formal finding on the unavailability of the 
Veteran's service treatment records.  

The Board is cognizant, however, that the Federal Circuit has 
held in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
that the lack of contemporaneous medical records does not, in and 
of itself, render lay testimony not credible.  Id. at 1336.  In 
adjudicating this claim, the Board must assess the Veteran's 
competence to report that he was involved in an accident during 
service, as well as his credibility.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).

The Veteran was advised of the unavailability of his service 
treatment records by letter dated in March 2008.  This letter 
asked him to notify the RO if he had any information which could 
help in finding his records, for example, he was asked to provide 
the name and address of any National Guard or Reserve Unit to 
which he was assigned.  In a March 2008 response, the Veteran 
reported that he was on active reserve for a year following his 
December 1967 discharge from service, followed by a year of 
inactive reserve duty.  He stated that he was sent to Fort Sill, 
Oklahoma for two weeks, and suggested that his records might be 
there.  Despite the foregoing, the claims file does not reflect 
that a request for records from the Veteran's reserve unit or 
regarding his reserve service has been accomplished.  In 
addition, the Veteran has reported that he was on light duty 
following the in-service jeep accident in which he reportedly 
injured his back.  In his January 2011 Informal Hearing 
Presentation (IHP), the Veteran's representative requested that 
VA seek copies of morning reports from the Veteran's unit, which 
would contain information concerning whether he was on light duty 
after the accident.  In light of the heightened duty to assist in 
this case, the Board finds that an additional attempt should be 
made to secure any available records that corroborate the 
Veteran's report of an in-service jeep accident and any resulting 
back injury. 

Accordingly, the Board finds that the AMC/RO should take all 
necessary steps to obtain any outstanding service treatment 
records, to include requesting records associated with the 
Veteran's reserve service and any morning reports following the 
reported in-service accident.  

In addition, VA has a duty to obtain relevant records of 
treatment reported by private physicians.  Massey v. Brown, 7 
Vet. App. 204 (1994).  During VA treatment in May 2006, the 
Veteran reported that Dr. R.B. was his primary care provider, and 
that he had seen him for a headache the day before.  In November 
2006 he stated that he had an appointment with Dr. R.B. the next 
day.  While records of treatment from Dr. R.B. dated from July 
1998 to July 1999, June to July 2007, and April 2009 have been 
associated with the claims file, the May and November 2006 
reports of VA treatment suggest that additional treatment records 
from this provider may be available.  While, in August 1999, the 
RO requested records from Dr. R.B. from 1990 to the present, and, 
in July 2007, the RO requested records from Dr. R.B. from May 
2007 to July 2007, as the claim is being remanded, the Board 
finds that the AMC/RO should make an additional attempt to obtain 
any outstanding treatment records from this physician.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated the Veteran for a lumbar spine 
disorder since separation from service.  Of 
particular interest are any records of 
treatment from Dr. R.B. which are not 
currently associated with the claims file.  
The Veteran is to provide information 
regarding treatment for the 1991 pelvic 
fracture, including the names of health care 
providers who treated the injury, the date 
and place of the injury, and whether the 
injury was work-related.  After the Veteran 
has signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in the 
file.  If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
The Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2. The AMC/RO should ask the Veteran to 
identify his reserve unit, as described in 
his March 2008 correspondence.  Appropriate 
action should be taken to request an 
additional search for service treatment 
records, to include records from the 
Veteran's reserve service and morning 
reports from the Veteran's active duty 
service following his reported jeep 
accident.  If no service treatment records 
are available, that fact should be 
documented, in writing, in the record, and 
the Veteran should be provided notice of 
that fact.  

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the 
Veteran should be afforded a VA examination 
to determine the etiology of any lumbar 
spine disorder.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder must be made 
available to the physician for review of 
the case. A notation to the effect that 
this record review took place should be 
included in the report of the physician.

Following examination of the Veteran and a 
review of the record, the examiner should 
identify any lumbar spine disorder.  In 
regard to any diagnosed disorder the 
examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater probability) that the 
Veteran's current disorder was incurred or 
aggravated as a result of active service.  
In rendering the requested opinion, the 
examiner should specifically consider and 
address the history of pelvic fracture in 
1991, as described during VA treatment in 
May 2006.  All examination findings, along 
with the complete rationale for all 
opinions expressed, should be set forth in 
the examination report.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

5.  After ensuring that the development is 
complete, re-adjudicate the claim.  If not 
fully granted, issue a supplemental 
statement of the case before returning the 
claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


